UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7036


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THEODORE GLADYSZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00090-IMK-JSK-2)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Gladysz, Appellant Pro Se.        Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore Gladysz seeks to appeal the district court’s

order    treating    his     motion      for        recusal    as     a    successive    28

U.S.C.A. § 2255 (West Supp. 2009) motion, and dismissing it on

that    basis.      The    order    is       not    appealable        unless     a   circuit

justice    or    judge    issues    a    certificate          of    appealability.       28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).          A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                         A prisoner satisfies

this    standard    by    demonstrating            that    reasonable      jurists    would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.    2001).        We    have    independently         reviewed     the

record    and    conclude    that    Gladysz         has    not     made   the   requisite

showing.    Accordingly, we deny Gladysz’s motion for appointment

of counsel, deny a certificate of appealability, and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately           presented        in   the   materials

                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3